DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 10-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fleury (US 2015/0062469).
Re Claim 1: As shown in Figs. 1 and 2, Fleury discloses an optical device, intended to be used by an user 24 capable of driving a vehicle 20 [0073], said optical device comprising
a. at least a controllable variable-tint lens 28 (adaptive glasses) and
b. a controller 30,
wherein the controller 30 is configured to switch the optical device between at least two different modes (driving modes in daytime and at night), wherein at least one mode is a driving mode and wherein when the optical device is in said driving mode, a control parameter of the lens, preferably a minimum transmission of the lens, meets at least one driving criterion [0079, 0090-0093, 0100-0105 and 0118-0124].

Re Claim 2: The optical device according to claim 1, wherein the controller is configured to be interfaced with means for detecting driving conditions [0079-0099].
Re Claim 3: The optical device according to claim 2, wherein the means for detecting driving conditions are chosen among a time-of-flight sensor, an inertial measurement unit, a GPS, means for recognizing a communication signal emitted by a car, scenery analyzing means, a plurality of ambient light sensors, and/or UV sensors or any combination thereof [0099-0102].
Re Claim 5: The optical device according to claim 1, wherein the controller 30 is configured to be manually triggered so as to switch between the driving mode and another of said at least two different modes [0154]. 
Re Claim 10: The optical device according to claim 1, wherein the controllable variable-tint lens is a liquid crystal lens [0077].
Re Claim 11: The optical device according to any of the preceding claims claim 1, wherein the controller 30 is configured to change the properties of the lens following to a change in driving conditions, preferably following to a change in luminosity, more preferably to a change in luminosity caused by a tunnel [0087].
Re Claim 13: A method of utilization of an optical device according to claim 1, comprising the steps of, upon reception of data pertaining to a driving mode, controlling the transmission of the lens to set a minimum transmission of the lens which meets at least one driving criterion [0080-0090, 0118-0124].
Re Claim 14: As shown in Fig. 2, Fleury discloses a non-transitory storage medium storing a program comprising instructions for performing a method according to claim 13 whenever said computer program is executed by a processor 30 [0080-0090 and 0103-0105]. 
Re Claim 12: As shown in Figs. 1 and 2, Fleury discloses a controllable variable tint lens 28 configured to be interfaced with a controller 30 capable of switching the lens between at least two different modes, wherein at least one mode is a driving mode and wherein when the lens is in driving mode, a minimum transmission of the lens meets at least one driving criterion [0079, 0090-0093, 0100-0105 and 0118-0124].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury (US 2015/0062469).
Re Claim 4: The optical device according to claim 3:
As shown in Fig. 2 of Fleury, a photosensitive sensor 31 and an ocular sensor 50 are means used for measuring the brightness of the road scene SR in front of the vehicle or detecting driving conditions in order to control the coefficient transmission of the glass lenses 28, which is adjusted in real time as a function of the brightness of the road scene observed by the driver: as the brightness increases in a sunlit road scene, the glass lenses become darker, and vice versa in a shaded area, the glass lenses become clear well  [0078, and 0087-0105]. 
Accordingly, it is obvious that the means for detecting driving conditions comprise UV sensors combined with at least one ambient light sensor in order to adjust the transmission of the lens according to the brightness of the road scene.
Re Claim 6: The optical device according to claim 1:
As shown in Fig. 2, Fleury discloses that the driver 24 can set the degree of darkening of the glass lenses 28 to any desired value in order to observe the road scene in front of his vehicle in the best possible conditions, the amount of light reaching his eye remaining constant and equal to a predetermined value, as assigned by the driver to memory 54 [0104-0105].
Fleury does not explicitly disclose that the at least one driving criterion comprises having the minimum transmission of the lens strictly superior to a threshold, preferably strictly superior to 8 %. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the at least one driving criterion comprising having the minimum transmission of the lens strictly superior to a threshold, preferably strictly superior to 8 %, since it has been held that discovering an optimum value of a result effective variable in order to obtain a desired amount of light reaching the driver involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re Claim 7: The optical device according to any of the preceding claims claim 1:
As shown in Fig. 2, Fleury discloses that the driver 24 can set the degree of darkening of the glass lenses 28 to any desired value in order to observe the road scene in front of his vehicle in the best possible conditions, the amount of light reaching his eye remaining constant and equal to a predetermined value, as assigned by the driver to memory 54 [0104-0105].
 Fleury does not explicitly disclose that the at least one driving criterion comprises having the minimum transmission of the lens strictly superior to a threshold, and wherein the threshold is different depending on the outside luminosity, preferably strictly superior to 75% by night. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the at least one driving criterion comprising having the minimum transmission of the lens strictly superior to a threshold, and wherein the threshold is different depending on the outside luminosity, preferably strictly superior to 75% by night in order to obtain a desired amount of light reaching the driver involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re Claim 9: The optical device according to claim 1:
Fleury discloses that the glass lenses comprise liquid crystal screen [0077]. Fleury does not disclose that the controllable variable-tint lens is an electrochromic lens. However, it is known in the art that electrochromic lens has been produced that enable a wearer to adjust the transmission of the lenses independently of any external lighting.
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ an electrochromic lens for the controllable variable-tint lens, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for an intended use. In re Leshin, 125 USPQ 416.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fleury (US 2015/0062469) in view of Kobuchi et al. (Kobuchi, US 2007/0076166).
Re Claim 8: The optical device according to any of the preceding claims claim 1:
Fleury does not disclose that the driving criterion comprises having a Q-signal coefficient above a threshold.
Kobuchi discloses a lens suitable in sunglasses in which a Q-signal coefficient (Q factor) of each color is defined for clearing visibility of a signal [0044-0055].
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the driving criterion having a Q-signal coefficient above a threshold in order to clear visibility of a signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
May 12, 2022